J. R. PERRYMAN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Perryman v. CommissionerDocket Nos. 2735, 6301.United States Board of Tax Appeals6 B.T.A. 311; 1927 BTA LEXIS 3541; February 26, 1927, Promulgated *3541 J. R. Perryman pro se.  Bruce A. Low, Esq., for the respondent.  MARQUETTE *311  These are proceedings for the redetermination of deficiencies in income tax in the amounts of $193.83 for the year 1922 and $93.34 for the year 1923.  The deficiencies arise from the disallowance by the Commissioner of deductions claimed by the petitioner as allowances for ordinary and necessary business expenses.  The proceedings were consolidated for hearing and decision.  *312  FINDINGS OF FACT.  The petitioner is an individual residing in Dallas, Tex.  During the years 1922 and 1923 he was employed as a traveling salesman and he spent nearly all of that time on the road.  His traveling was done both by automobile and train and covered territory as far east as New York.  During the year 1922 he drew from his employers $3,948.84, and during the year 1923, $3,245.81, for traveling expenses, all of which was charged to his personal account and was expended for the purpose for which it was drawn.  The money so drawn was included by the petitioner in his gross income and was deducted in computing his net income for the years 1922 and 1923.  The Commissioner disallowed*3542  the deductions.  OPINION.  MARQUETTE: The Commissioner refused to allow the petitioner to deduct the items in controversy from his gross income for the years 1922 and 1923, for the reason that the expenditures were not properly substantiated.  At the hearing the petitioner produced evidence to show that the amounts set forth were drawn by him by check or draft in the years 1922 and 1923; that they were charged to his expense account on the books of his employers, and that they were expended by him in the legitimate and necessary conduct of his employment.  We are of the opinion that he is entitled to the deductions claimed.  Judgment will be entered for the petitioner.